People v Vaiana (2014 NY Slip Op 05455)
People v Vaiana
2014 NY Slip Op 05455
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
COLLEEN D. DUFFY, JJ.


2012-08467
 (Ind. No. 1847/11)

[*1]The People of the State of New York, respondent,
v Edward Vaiana, appellant.
Neal D. Futerfas, White Plains, N.Y., for appellant.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Laurie K. Gibbons of counsel; Matthew C. Frankel on the brief ), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered August 22, 2012, convicting him of criminal contempt in the first degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of the denial of that branch of his omnibus motion which was to suppress statements he made to law enforcement officials (see People v Lopez, 6 NY3d 248, 257; People v Seaberg, 74 NY2d 1, 11).
SKELOS, J.P., CHAMBERS, LOTT and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court